Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinchi et al (US 2019/002659) in view of Chinese Patent 104441697 (machine translation included).
Shinchi taught that it was known at the time the invention was made to perform a prepreg molding operation which incorporated a plurality of prepregs which were stacked and subjected to compression molding. The process was performed at a temperature between 120 degrees C and 160 degrees C where the heat from the compression molding operation was responsible for curing the resin in the prepreg  therein. The reference suggested that the thickness of the individual prepregs was between 0.05 and 0.5 mm in thickness and in the examples there are 8 to 16 prepregs which are stacked together in the molding operation. here that would mean that the thickness of the molding part was between 0.4 and 8 mm in thickness. Applicant is referred to paragraphs [0044] –[0045]. The reference additionally suggested that one skilled in the art would have additionally preheated the upper and lower mold halves prior to the compression molding operation. additionally, the reference taught that the curing in the die would have been performed for a specific time of 1 to 2 minutes per mm of thickness of the molded article with a molding pressure of between 1 and 8 MPa. The applicant is also referred to paragraphs [0056]. The reference to Shinchi et al clearly suggested preheating the upper and lower dies prior to disposing the stack within the mold and molding the material. Additionally, one skilled in the art would have expected that the molds would have been heated to a higher temperature after preheating in order to provide more heat during the curing operation (and a thermostatically controlled mold clearly would have continued to apply heat to the arrangement). The reference suggested that the resin included an epoxy resin and the reinforcement was understood to include carbon fibers therein as well. 
Chinese Patent ‘697 taught that it was known at the time the invention was made when molding a prepreg stack that it was understood that the mold would have been preheated prior to introduction of the prepreg stack into the mold, then the prepreg is introduced in the mold and molding is performed and the temperature of the molding operation is raised and the prepreg is subject to shaping and curing. Applicant is referred to examples 1-3 where the reference makes it clear that the mold was preheated prior to the molding operation and then after introduction of the prepreg into the mold it was subject to an increase in temperature to facilitate shaping and curing of the material. The reference to Chinese Patent ‘697 at page 2 of the translation lines 7-10 and 20-21 clearly expressed a stack of prepreg formed of 8-64 layers and one formed of epoxy and carbon fibers. Page 2 of the translation also expressed that the mold preheating temperature was between 25-100 degrees C and that the molding temperature was up to 200 degrees C, see lines 26 and 27. Chinese Patent ‘697 taught that the prepreg stack was preheated and then subject to the molding operation, see page 4, lines 7-10. It should additionally be noted that the degree of heating (the rate) would have been determined as a function of the speed one desired to process the material at as well as achieving uniform heating of the prepreg and one would have determined the same, see page 4 lines 35-44 of the machine translation. It would have been obvious to one of ordinary skill in the art at the time the invention was made to preheat the upper and lower molds in Shinchi et al to a temperature less than the molding temperature followed by placement of the prepreg stack within the mold, closing the same and raising the temperature of the mold to the desired cure temperature as such was understood when molding a stack of prepregs as taught by Chinese Patent 104441697 wherein the time of curing in the mold was related to the thickness of the material being molded as taught by Shinchi et al. 
With respect to claim 2, both references suggested the use of carbon fibers and epoxy resin as the matrix material of the prepreg. Regarding claim 3, the rate of raising the temperature would have been determined as a result effective variable as discussed above by Chinese Patent ‘697. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746